Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Brian Whitaker,                           Case No.

 12               Plaintiff,
                                                  Complaint For Damages And
 13       v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
 14     Baja California Tacos, a California       Act; Unruh Civil Rights Act
        Corporation; and Does 1-10,
 15
                  Defendants.
 16
 17
            Plaintiff Brian Whitaker complains of Baja California Tacos, a
 18
      California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 19
 20
 21     PARTIES:
 22     1. Plaintiff is a California resident with physical disabilities. He is
 23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 25     2. Defendant Baja California Tacos, a California Corporation, owned Baja
 26   California Tacos located at or about 935 Broxton Avenue, Los Angeles,
 27   California, in January 2020.
 28     3. Defendant Baja California Tacos, a California Corporation, owns Baja


                                             1

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 2 of 7 Page ID #:2




  1   California Tacos (“Restaurant”) located at or about 935 Broxton Avenue, Los
  2   Angeles, California, currently.
  3     4. Plaintiff does not know the true names of Defendants, their business
  4   capacities, their ownership connection to the property and business, or their
  5   relative responsibilities in causing the access violations herein complained of,
  6   and alleges a joint venture and common enterprise by all such Defendants.
  7   Plaintiff is informed and believes that each of the Defendants herein,
  8   including Does 1 through 10, inclusive, is responsible in some capacity for the
  9   events herein alleged, or is a necessary party for obtaining appropriate relief.
 10   Plaintiff will seek leave to amend when the true names, capacities,
 11   connections, and responsibilities of the Defendants and Does 1 through 10,
 12   inclusive, are ascertained.
 13
 14     JURISDICTION & VENUE:
 15     5. The Court has subject matter jurisdiction over the action pursuant to 28
 16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 19   of action, arising from the same nucleus of operative facts and arising out of
 20   the same transactions, is also brought under California’s Unruh Civil Rights
 21   Act, which act expressly incorporates the Americans with Disabilities Act.
 22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 23   founded on the fact that the real property which is the subject of this action is
 24   located in this district and that Plaintiff's cause of action arose in this district.
 25
 26     FACTUAL ALLEGATIONS:
 27     8. Plaintiff went to the Restaurant in January 2020 with the intention to
 28   avail himself of its goods, motivated in part to determine if the defendants


                                                2

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 3 of 7 Page ID #:3




  1   comply with the disability access laws.
  2     9. The Restaurant is a facility open to the public, a place of public
  3   accommodation, and a business establishment.
  4     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  5   to provide accessible dining surfaces in conformance with the ADA Standards
  6   as it relates to wheelchair users like the plaintiff.
  7     11. On information and belief, the defendants currently fail to provide
  8   accessible dining surfaces.
  9     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 10   personally encountered these barriers.
 11     13. By failing to provide accessible facilities, the defendants denied the
 12   plaintiff full and equal access.
 13     14. The failure to provide accessible facilities created difficulty and
 14   discomfort for the Plaintiff.
 15     15. Even though the plaintiff did not confront the barrier, on information
 16   and belief the defendants currently fail to provide accessible paths of travel
 17   inside the Restaurant. Plaintiff seeks to have these barriers removed as they
 18   relate to and impact his disability.
 19     16. The defendants have failed to maintain in working and useable
 20   conditions those features required to provide ready access to persons with
 21   disabilities.
 22     17. The barriers identified above are easily removed without much
 23   difficulty or expense. They are the types of barriers identified by the
 24   Department of Justice as presumably readily achievable to remove and, in fact,
 25   these barriers are readily achievable to remove. Moreover, there are numerous
 26   alternative accommodations that could be made to provide a greater level of
 27   access if complete removal were not achievable.
 28     18. Plaintiff will return to the Restaurant to avail himself of its goods and to


                                                3

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 4 of 7 Page ID #:4




  1   determine compliance with the disability access laws once it is represented to
  2   him that the Restaurant and its facilities are accessible. Plaintiff is currently
  3   deterred from doing so because of his knowledge of the existing barriers and
  4   his uncertainty about the existence of yet other barriers on the site. If the
  5   barriers are not removed, the plaintiff will face unlawful and discriminatory
  6   barriers again.
  7     19. Given the obvious and blatant nature of the barriers and violations
  8   alleged herein, the plaintiff alleges, on information and belief, that there are
  9   other violations and barriers on the site that relate to his disability. Plaintiff will
 10   amend the complaint, to provide proper notice regarding the scope of this
 11   lawsuit, once he conducts a site inspection. However, please be on notice that
 12   the plaintiff seeks to have all barriers related to his disability remedied. See
 13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 14   encounters one barrier at a site, he can sue to have all barriers that relate to his
 15   disability removed regardless of whether he personally encountered them).
 16
 17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 19   Defendants.) (42 U.S.C. section 12101, et seq.)
 20     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 21   again herein, the allegations contained in all prior paragraphs of this
 22   complaint.
 23     21. Under the ADA, it is an act of discrimination to fail to ensure that the
 24   privileges, advantages, accommodations, facilities, goods and services of any
 25   place of public accommodation is offered on a full and equal basis by anyone
 26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 27   § 12182(a). Discrimination is defined, inter alia, as follows:
 28             a. A failure to make reasonable modifications in policies, practices,


                                                4

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 5 of 7 Page ID #:5




  1                or procedures, when such modifications are necessary to afford
  2                goods,    services,    facilities,   privileges,   advantages,     or
  3                accommodations to individuals with disabilities, unless the
  4                accommodation would work a fundamental alteration of those
  5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  6            b. A failure to remove architectural barriers where such removal is
  7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  8                defined by reference to the ADA Standards.
  9            c. A failure to make alterations in such a manner that, to the
 10                maximum extent feasible, the altered portions of the facility are
 11                readily accessible to and usable by individuals with disabilities,
 12                including individuals who use wheelchairs or to ensure that, to the
 13                maximum extent feasible, the path of travel to the altered area and
 14                the bathrooms, telephones, and drinking fountains serving the
 15                altered area, are readily accessible to and usable by individuals
 16                with disabilities. 42 U.S.C. § 12183(a)(2).
 17     22. When a business provides facilities such as dining surfaces, it must
 18   provide accessible dining surfaces.
 19     23. Here, accessible dining surfaces have not been provided.
 20     24. When a business provides paths of travel, it must provide accessible
 21   paths of travel.
 22     25. Here, accessible paths of travel have not been provided.
 23     26. The Safe Harbor provisions of the 2010 Standards are not applicable
 24   here because the conditions challenged in this lawsuit do not comply with the
 25   1991 Standards.
 26     27. A public accommodation must maintain in operable working condition
 27   those features of its facilities and equipment that are required to be readily
 28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                              5

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 6 of 7 Page ID #:6




  1      28. Here, the failure to ensure that the accessible facilities were available
  2   and ready to be used by the plaintiff is a violation of the law.
  3
  4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  6   Code § 51-53.)
  7      29. Plaintiff repleads and incorporates by reference, as if fully set forth
  8   again herein, the allegations contained in all prior paragraphs of this
  9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 10   that persons with disabilities are entitled to full and equal accommodations,
 11   advantages, facilities, privileges, or services in all business establishment of
 12   every kind whatsoever within the jurisdiction of the State of California. Cal.
 13   Civ. Code §51(b).
 14      30. The Unruh Act provides that a violation of the ADA is a violation of the
 15   Unruh Act. Cal. Civ. Code, § 51(f).
 16      31. Defendants’ acts and omissions, as herein alleged, have violated the
 17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 18   rights to full and equal use of the accommodations, advantages, facilities,
 19   privileges, or services offered.
 20      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 21   discomfort or embarrassment for the plaintiff, the defendants are also each
 22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 23   (c).)
 24
 25
 26
 27
 28


                                               6

      Complaint
Case 2:20-cv-01020-FMO-AGR Document 1 Filed 01/31/20 Page 7 of 7 Page ID #:7




  1          PRAYER:
  2          Wherefore, Plaintiff prays that this Court award damages and provide
  3   relief as follows:
  4       1. For injunctive relief, compelling Defendants to comply with the
  5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  6   plaintiff is not invoking section 55 of the California Civil Code and is not
  7   seeking injunctive relief under the Disabled Persons Act at all.
  8       2. Damages under the Unruh Civil Rights Act, which provides for actual
  9   damages and a statutory minimum of $4,000 for each offense.
 10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 12
      Dated: January 30, 2020          CENTER FOR DISABILITY ACCESS
 13
 14
                                       By:
 15
 16                                    ______________________________

 17                                           Russell Handy, Esq.
                                              Attorney for plaintiff
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

      Complaint
